DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 4, 6, 7, and 14-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Janmey (US 20040043286).  Regarding claim 1, Janmey is directed to a battery having a pressure relief device.  The device comprises a first base (battery can 10) having an opening and a pressure relief disk (seal member 28) disposed in the opening of the first base, the disk comprising a raised central portion, a raised outer portion (38, 34) having a second base, a first side (top side), a second side opposite the first side, the thickness of the disk decreasing from the raised central portion to the second base of the raised outer portion, the second side comprising a notch (vent line 44) that defines a predetermined breaking point between the raised central portion and the raised outer portion (Figs. 2, 3, 5, [0017]).  The device further comprises a cap (32) coupled to the first base and sealing the disk against the first base (Fig. 3).  Regarding claim 2, the first side of the disk has a contoured surface.  Regarding claim 4, the second side has a flat surface portion (at the middle and periphery, see Fig. 2).  Regarding claim 6, the first base includes a pressure relief disk holder (can 10) having a reception side (inner side) arranged to receive the disk, at least a portion of the second base being in physical contact with the reception side (Fig. 3).  Regarding claim 7, the holder (can) has a coupling element (crimped area) coupleable to the cap (Fig. 3).  Regarding claim 14, the limitation “injection molded” is a product-by-process limitation that is met by the reference (MPEP 2113).  Similar rationale applies to claim 15 which recites that the first side is an “injection side.”  Regarding claim 16, the notch is a circumferential notch that surrounds a portion of the raised central portion (Figs. 1, 2, 4, 5).  Regarding claim 17, the first side is arranged to be in fluid communication with an exterior of a housing of the battery and the second side is arranged to be in fluid communication with an interior (Fig. 3).  Regarding claim 18, the notched is configured to irreversibly open at a predetermined level of overpressure.  Regarding claim 19, the notch defines the predetermined breaking point radially between the raised central portion and the raised outer portion. 
	Thus, the instant claims are anticipated. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4-7, 14, 15, and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nientiedt et al. (US 4774155).

	Regarding claim 1, Nientiedt et al. is directed to a battery having a pressure relief disk (sealing member 1).  The pressure relief disk comprises a raised central portion, a raised outer portion having a “second base,” a first side (either the top side or bottom side), a second side opposite the first side, the thickness of the disk decreasing from the raised central portion to the second base of the raised outer portion, the second side (either side) comprising a notch (score line 4) that defines a predetermined breaking point between the raised central portion and the raised outer portion (Fig. 1, abstract).  Regarding claim 2, the bottom side of the disk has a contoured surface.  Regarding claim 4, the top side has a flat surface portion (at the middle and periphery, see Fig. 1).  Regarding claim 5, the notch is disposed where the raised outer portion meets a remainder portion of the disk (Figs. 1 and 2, left side).  Regarding claim 14, the limitation “injection molded” is a product-by-process limitation that is met by the reference (MPEP 2113).  Similar rationale applies to claim 15 which recites that the first side is an “injection side.”  Regarding claim 18, the notched is configured to irreversibly open at a predetermined level of overpressure.  Regarding claim 19, the notch defines the predetermined breaking point radially between the raised central portion and the raised outer portion. 
	While the reference teaches that the pressure relief disk is disposed in a round-type galvanic cell (abstract), the reference does not expressly teach a first base having an opening and the pressure relief disk being disposed in the opening, and a cap being coupled to the first base and sealing the pressure relief disk against the first base as recited in claim 1.   
	However, the invention as a whole would have been obvious to one skilled in the art at the time of the invention because it would be apparent to one skilled in the art that the disk would be located in the open end of a battery can, which would thus correspond to the claimed “first base.”  As is conventional in the art, such cylindrical cells are sealed by a cap member that is crimped to the can.  The disk would then be sealed against the first base as claimed.  
	 Regarding claim 6, such a battery can would constitute a pressure relief disk holder having a reception side (inner side) arranged to receive the disk, at least a portion of the second base being in physical contact with the reception side.  Regarding claim 7, the holder (can) would have a coupling element (crimped area) coupleable to the cap as referenced above.
	Regarding claim 17, the first side (top) would be in fluid communication with an exterior of a housing of the battery and the second side (bottom) would be in fluid communication with an interior.


Allowable Subject Matter
Claims 3, 8-13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Neither Janmey nor Nientiedt et al., the closest prior art, teaches or fairly suggests the subject matter of dependent claims 3, 8, 9, 11, 13, or 20.  In particular, the following comments are offered:  regarding claim 3, neither reference teaches or fairly suggests that the thickness of the disk steadily decreases from the raised central portion to the second base; regarding claims 8, 9 and 11, Janmey does not teach or suggest the claimed cap fixation part having a coupling element couplable to the cap and arranged to received the pressure relief disk holder, nor the claimed mechanical link of the first base being couplable to a coupling portion of the holder, nor a tube connector at an end of the device configured to provide pressure relief to the battery.  Regarding claim 13, Janmey does not teach or suggest a cap that includes at least one opening including a coupling receiver arranged to receive and couple at least one coupling element of the first base.  Finally, regarding claim 20, Janmey does not teach or suggest that the cap is “releasably” coupled to the first base and that the disk is “replaceable,” given the plain meaning of those terms consistent with the instant specification.  




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
September 8, 2022